DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-22 are pending. 
Claims 1-22 are rejected, grounds follow.


Drawings
The drawings are objected to because the Scale of figure 6 is not satisfactory: due to choice of scale, the lines on the graph depicted in Fig. 6 overlap to an extent that it is not possible to distinguish the features illustrated (i.e. the rounding cover vs. optimal cover vs. final toolpath; c.f. fig. 5 which is satisfactorily scaled). The scale to which a drawing is made must be large enough to show the mechanism without crowding when the drawing is reduced in size to two-thirds in reproduction. (37 CFR 1.84(k)). Correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 12 recite the term “lattice full” in “a lattice full algorithm” in Claim 1 line 3 and Claim 12 line 8, respectively. Examiner is not familiar with nor found suggestion in the art that the term “lattice full” (or “lattice full algorithm”) might have a well-confined meaning as a term of art in lattice theory. The plain meaning is unclear. While Applicant is permitted to be their own lexicographer, Examiner notes that there does not appear to be an explicit definition of the term “lattice full” (or alternatively “lattice full algorithm”) provided in the specification. 

If Applicant intends to describe that the lattice to which the algorithm is applicable is full-rank (i.e. a lattice ZN embedded in RM is full-rank if m=n) or that the lattice is closed or complete, Examiner suggests rewording the claim to more clearly state such in commonly used terms of art in lattice theory. Clarification is required (either by 

For purposes of Examination, Examiner has construed “lattice full algorithm” as any algorithm which is applicable to, or resolved by application of, lattice sets.

Further, Regarding Claims 1 and 12 it is not clear how to interpret “wherein the admissible points are on or above the corresponding line segments” in Claim 1, line 17-18; and Claim 12 lines 11-12; as there does not appear to be a clear articulation of a choice of coordinate system orientation in the claim (axis sign). Clarification is required.

For purposes of examination Examiner shall construe ‘on or above’ to be points in the coordinate space which are outside (do not collide with) the interior of the object described by the target polyline.

Claims 6 and 17 recite the term “that” in “wherein the admissible points are compatible to that used in a CNC machine”; the meaning of “that” is unclear. Examiner suggests correction to wording similar to claim 4 (regarding resolution) or language such as “wherein the admissible points are compatible with the internal coordinate system of a CNC machine” (exemplary language from [0033] of Applicant’s specification).  Correction is required.

Claims 10 and 12 recite the term “addable” and “above” in “wherein another coordinate system is addable above the line segments.” It is not clear in this context how a coordinate system is addable above the defined line segments: Is the coordinate system merged into the existing coordinate system on which the line segments have been specified; are the line segments specified in two different coordinate systems, etc. Further, it is not clear in this context how to interpret “Above” since choice of axis sign does not appear to be recited in the claims. 


For purposes of examination Examiner shall construe ‘addable’ to mean that the target line segments may have their endpoints defined in more than one coordinate space, and ‘above’ to be points in the first coordinate space which are outside (do not collide with) the interior of the object described by the target polyline.

Claims 11 and 22 recite the term “filtered” in “wherein a both upper and lower convex hulls are filtered by dynamic programming to obtain a machine-coordinate tool path that has minimal undercuts and overcuts” It is not clear what the term filtered means in this context, and there does not appear to be a definition in the specification. Further, it is not clear from the claims or specification how the upper convex hull is formed, which may be part of why the step of ‘filtering’ is not clear. Correction is required.

Further regarding the dependent claims 2-11 and 13-22, Dependent claims inherit the deficiencies of their respective parent(s).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to conversion of vectors between preferred coordinate systems (mathematical concept) without significantly more. 
Regarding Claim 1, 
The claim(s) recite(s) “forming, from the path data, a target polyline on the coordinate system, wherein the target polyline represents an approximated surface line of an object;” “dividing the target polyline into line segments;” “generating a set of rational vectors by approximating slopes of the line segments based on the lattice full algorithm”; “arranging the rational vectors to form lower convex hull lines arranged on or above corresponding line segments, wherein the lower convex hull lines are arranged onto the admissible points, wherein the admissible points are on or above the corresponding line segments;” “selecting a set of endpoints of the lower convex hull lines;” and “forming a final polyline by merging the endpoints based on the dynamic programming algorithm, wherein the final polyline is arranged to lay on or above the target polyline” 

These limitations, as drafted, is a process that under broadest reasonable interpretation describes a mathematical concept/relationship between two or more polylines (abstract mathematical lines in coordinate space specified by a directed graph of points). If a 

This judicial exception is not integrated into a practical application because the claim only recites additional elements of “an interface to receive path data”, “a memory to store [a program]”, “a processor to execute [the program]” which carries out the abstract idea, and “providing a coordinate system including admissible points”, which are not indicative of integration for the following reasons:

The processor, interface, and memory are recited at a high-level of generality (i.e. as generic components performing generic computer functions of input/output, storing, and execution of programs) such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).

A review of the specification shows that the limitations directed to “receiving path data” and “providing a coordinate system including admissible points” are data gathering (see e.g. [0044], the admissible coordinate system is retrieved from a memory storage where it was stored in advance and the path data is received via an input over the network.) which is insignificant extra-solution activity which amounts to necessary data gathering and outputting. (see MPEP 2106.05(g))

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the interface, processor, and memory to perform the steps of forming, dividing, generating, arranging, selecting, and forming, amounts to no more than mere instructions to apply the exception using a generic computer component; and the receiving and providing are mere data gathering, and cannot provide an inventive concept. Therefore the Claim is ineligible.

Regarding Claim 12, Claim 12 recites the same abstract idea as outlined above; but for the preamble recitation of a ‘computer-implemented’ method. As outlined above, mere instructions to apply the abstract idea on a computer are not sufficient to demonstrate either integration into a practical application, nor is it sufficient to amount to significantly more than the judicial exception.

Regarding the Dependent Claims:
Dependent Claims 2 and 13 are not sufficient to cure the deficiencies of the independent claims because the relative numerical precision of the data is further detail on the abstract limitations and are therefore part of the above-identified abstract idea.

Claims 3 and 14 are not sufficient because they describe only an additional mathematical relationship between the said polyline and the target polyline, and are therefore part of the above-identified abstract idea.
Claims 4 and 15 are not sufficient because, while the claims recite the additional limitation of “a resolution of a computer aided manufacturing system” the system is described at such a high level of generality that they amount to merely indicating a field of use or technological environment in which to apply the judicial exception. (see MPEP 2106.05(h))

Claims 5 and 16 are not sufficient because, while the claims recite the additional limitation of “an output interface to transmit data of the final polyline to a computer numerical control machine” this is still only insignificant extrasolution activity (outputting; see MPEP 2106.05(g)) and an indication of field of use or technological environment. (MPEP 2106.05(h)) Particularly as there is no recitation of what response the CNC machine may take in response to receiving said output.

Claims 6 and 17 are not sufficient because, while the claims recite the additional limitation of “wherein the admissible points are compatible to that used in a CNC machine”, the CNC machine is described at such a high level of generality that it amounts to merely indicating a field of use or technological environment in which to apply the judicial exception. (see MPEP 2106.05(h))

Claims 7 and 18 are not sufficient because the articulation of how the mathematical concept of dividing the line segments is performed is further detail on the abstract limitations and are therefore part of the above-identified abstract idea.
Claims 8 and 19 are not sufficient because, while the claims recite that “the path data are transmitted from a computer-aided manufacturing system” the system is described at such a high level of generality that it amounts to merely indicating a field of use or technological environment in which to apply the judicial exception. (see MPEP 2106.05(h))

Claims 9 and 20 are not sufficient because the articulation of how the mathematical concept of executing the lattice full algorithm to generate the set of rational vectors is performed is further detail on the abstract limitations and are therefore part of the above-identified abstract idea.

Claims 10 and 21 are not sufficient because the articulation “another coordinate system is addable above the line segments” is further detail on the abstract limitations and therefore part of the above-identified abstract idea. 

Claims 11 and 22 are not sufficient because the articulation of filtering upper and lower convex hulls by application of a “dynamic programming algorithm” (see claim 1) is further detail on the mathematical relationships identified in the abstract limitation and therefore also a part of the above-identified abstract idea. The recitation of the limitations for a “machine-coordinate tool path that has minimal undercuts and overcuts” is described at such a high level of generality that it amounts to merely indicating a field of use or technological environment in which to apply the judicial exception. (see MPEP 2106.05(h))


The following prior art references are made of record to assist Applicant in making any clarifying amendments regarding the above noted rejections, but do not at this time represent reasons for refusal:
Sato et al., US 5,943,056 - particularly abstract, brief summary, fig. 47 and col. 30-31 describing a technique for interference checking between convex hulls, described as applicable to path generation in CAD aided systems.
Walker et al., US 2011/0190922 – particularly paras [0091]-[0094]; describing a tool path generation technique where a (randomly generated) tool path is mapped to machine admissible points by a random-walk algorithm in a projected lattice space.
Erkorkmaz, Kaan. "High speed contouring control for machine tool drives." PhD diss., University of British Columbia, 1999.  – Particularly Ch. 4, pages 49-51; describing one application of a Diophantine approximation in the process of controlling a machine tool.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591.  The examiner can normally be reached on Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JOSHUA T SANDERS/           Examiner, Art Unit 2119